DETAILED ACTION
RE: Orentas et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s reply filed on 8/5/2022 is acknowledged. New claims 70-71 have been added. Claims 33-35 and 49-71 are pending. Claims 1-32 and 36-48 are canceled. Claims 33 and 49-55 are withdrawn from consideration. Claims 34, 35, 56 and 63 have been amended.
3.	Claims 34, 35 and 56-71 are under examination.

Objections Withdrawn
4.	The objection to claims 56 and 63 because the term “CD8” is recited twice in the claims is withdrawn in view of applicant’s amendment to the claims.
  
Rejections Withdrawn
5.	The rejection of claims 56-58 and 63-65 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of applicant’s amendment to the claims.

Rejections Maintained
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 34, 56-62 and new claim 70 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of providing an anti-tumor immunity in a human subject, and a method of treating cancer in a human subject comprising administering to the human subject an effective amount of an isolated T cell comprising a vector comprising a nucleic acid molecule encoding a chimeric antigen receptor (CAR) comprising at least one extracellular antigen binding domain comprising a mesothelin antigen binding domain comprising the amino acid sequence of SEQ ID NO. 4, 6, or 8, at least one linker domain, at least one transmembrane domain, and at least one intracellular signaling domain, does not reasonably provide enablement for a method of preventing cancer in any mammal, a method of providing an anti-tumor immunity or treating cancer in any mammal comprising administering to said mammal any cell comprising a chimeric antigen receptor (CAR), or administering to said mammal a CAR, wherein the CAR comprises at least one extracellular antigen binding domain comprising a mesothelin antigen binding domain comprising the amino acid sequence of SEQ ID NO. 4, 6, or 8, at least one linker domain, at least one transmembrane domain, and at least one intracellular signaling domain.  
	The response states that the amendments to the claims would overcome the rejection.
	Claims 34, 56-62 and new claim 70 remain/are rejected because the claims encompass cancer prevention. Claim 34 is drawn to a method of inducing an anti-tumor immunity in a human subject. The term “a human subject” encompasses human subjects who have no cancer or tumor. Applicant can overcome the rejection by amending the claims to recite “A method of inducing an anti-tumor immunity in a human subject having a tumor”.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 34, 35, 56-69 and new claims 70-71 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-20, 23, 25 and 27 of U.S. Patent No. 10,183,993. 
	Regarding new claims 70-71, claims 23, 25 and 27 of U.S. Patent No. 10,183,993 disclose that the CAR comprises the amino acid sequence of SEQ ID NO: 14, 16 or 18. The amino acid sequences of SEQ ID NOs: 14, 16 and 18 are 100% identical to instant SEQ ID NOs: 14, 16 and 18, respectively.

10.	 Claims 34, 35, 56-69 and new claims 70-71 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-18 of U.S. Patent No. 10,550,179.
Regarding new claims 70-71, claims 10-13 of U.S. Patent No. 10,550,179 disclose that the CAR comprises the amino acid sequence of SEQ ID NO: 14, 16 or 18. The amino acid sequences of SEQ ID NOs: 14, 16 and 18 are 100% identical to instant SEQ ID NOs: 14, 16 and 18, respectively.

In the reply, applicants requested that the double patenting rejections be held in abeyance until allowable subject matter has been found. 
The rejections are maintained as applicant has not taken any action to resolve the issue

New Grounds of Objection and Rejection 
First Named Inventor Rimas J. Orentas Claim Objections
11.	Claims 34-35 are objected to because of the following informalities:
The term “comprise” in line 4 of claims 34 and 35 should be changed to “comprises”.
The terms “an effective amount of” in line 2 and “in an amount effective to” in lines 7-8 of claim 35 are redundant.
It is suggested that the term “the T-cell receptor” in line 3 of claims 56 and 63 (two occurrences) be changed to “a T-cell receptor”.,
Claim 68 is objected to for the recitation of “a costimulatory domain, a primary signaling domain or any combination thereof”. The term “any combination thereof” should be changed to “a combination thereof” because there is only one combination. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.	Claims 70-71 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 70-71 depends from claims 34 and 35, respectively. Claims 34 and 35 require the CAR to comprise SEQ ID NO: 4, 6 or 8. Although SEQ ID NOs: 14 and 18 comprise SEQ ID NOs 4 and 6, respectively, SEQ ID NO:16 does not comprise SEQ ID NO:8. The sequence alignment between SEQ ID NO:16 (top) and 8 (bottom) is shown below:
 
    PNG
    media_image1.png
    401
    607
    media_image1.png
    Greyscale

Therefore, claims 70 and 71 with respect to the embodiment of SEQ ID NO:16 fails to include all the limitations of claims 34 and 35, respectively.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
14.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643